Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant was convicted of burglary upon his negotiated plea of guilty and sentenced to a term of one to ten years. He appeals. Counsel appointed upon appeal have filed a brief in conformity with the standard stated in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, together with a motion to withdraw as counsel. Pursuant to the order of this court granting time to file additional points or authorities, defendant has filed a pro se document which does not set forth matters relevant to appealable issues, but he asserts failure to provide a common law record and “notes” made at hearings held on two dates. The first date concerns his appearance, appointment of counsel and the setting of a date for preliminary hearing. The second hearing was limited to a waiver of a preliminary hearing.  Supreme Court Rule 607(b) provides that defendant shall be furnished a report of proceedings and the record shows that defendant was so supplied with a report of proceedings wherein defendant entered his negotiated plea of guilty. No other report of proceedings appear in the record.  We have examined the record and the report of proceedings and find that defendant entered his plea of guilty understandingly through his appointed counsel after full admonition by the court. The State’s Attorney described the facts and acts constituting the offense charged, and the defendant persisted in his plea of guilty. Evidence in mitigation was waived and defendant stated, in the record, that he wished to waive the right to petition for probation. The motion of counsel to withdraw should be, and the same is granted. The judgment is affirmed. Judgment affirmed. SMITH and SIMKINS, JJ„ concur.